               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION


TERRELL DEMETRIUS MAXWELL, )
                           )
    Plaintiff,             )
                           )
v.                         )                CV419-133
                                 )
SHERIFF JOHN T. WELCHER, et al., )
                                 )
    Defendants.                  )

                               ORDER

     Plaintiff has failed to comply with the July 1, 2019 deadline for

returning his Prisoner Trust Fund Account Statement.         Doc. 3 at 4

(Order warning of dismissal if he failed to return the forms).    He has

however returned his Consent to Collection of Fees Form. Doc. 4. Since

it appears that plaintiff has attempted to comply with the Court’s

Order, the Court will GRANT plaintiff an additional 14 days to return

the Prisoner Trust Fund Account Statement. The Clerk of Court is

DIRECTED to serve along with a copy of this Order a copy of the

Prisoner Trust Account Statement Form.       Failure to comply with

this Order within 14 days of the date of service shall result in a

recommendation       of   dismissal   of   plaintiff’s   case,   without
prejudice.

    SO ORDERED, this 11th day of July, 2019.



                             ______________________________
                             _______
                                   ___________________
                             CHR     PHER L. RAY
                              HRISTOPHER
                               RISTO
                                   OPH
                             UNITED STATES MAGISTRATE JUDGE
                             SOUTHERN DISTRICT OF GEORGIA




                               2
